Day, J. —
i. conveytmi' andS' quent creditors- ’ I. On the 15th day of April, 1857, John B. Long and Anna, his wife, conveyed lot 4, block 17, Paul Felt’s of Mason City, the lot in controversy, with l°ts 4 and 5 and lot 1 in block 22, and lot 1 in block 21 to George Brentner, and on. the 17th of April, 1857, George Brentner conveyed all of said property to Anna Long. Both conveyances were recorded on the 17th of April, 1857. They were voluntary, but the expressed consideration was $3,000.
It is claimed that this conveyance was fraudulent in fact, and that the property still remained liable for the subsequent debts of John B. Long.
It is proved that John B. Long, at the time of making the conveyance said that he would put that property into the hands of his wife, so that she would have something provided anything turned up. It does not appear but, at that time,. Long had other property enough to pay his debts. Brentner testifies that he owed himself, and owed McCartney, $1400, and that he could not tell how much he owed at Cedar Falls and Dubuque. But, it is not at all probable that Brentner, to whom Long was indebted, would have become an instrument of placing his property in the hands of his wife for the purpose of defrauding creditors. The only reasonable sup*667position is that Brentner knew, of at least believed, that Long, had enough property besides to pay his debts.
The defendants introduced records of certain judgments against John B. Long, in the District Court of Cerro Gordo county. Ten of these judgments, amounting to $468.87, are upon debts existing at the time of the conveyance to Anna Long. These are satisfied upon execution, except as to the sum of $147.00.
The remainder of the judgments, amounting to $4106.92, are upon debts contracted subsequently to the conveyance to Anna Long. Of this amount there, has been satisfied, upon execution and foreclosure of mortgage, $2,724.33. Part of this sum was satisfied by a conveyance of, a portion of the property transferred to Anna Long, but, after making due allowance for this, it seems that debts were .contracted and paid, after the conveyance to Anna, vezy lai’gely in excess of all that John B. is shown to have been owing at that time.
For aught that appeal’s, John B. Long, at the time of the conveyance to his wife, had property remaining abundantly sufficient to pay all his debts, and the evidence tends veiy strongly to make that fact affirmatively appear.
The defendant has not shown such a state of facts as would justify the setting aside of the conveyance as fraudulent as to an existing, much less a subsequent, creditor.
2. deed: imoripttoa.des II. On June 21, 1857, the ¡ilaintiff, Julia R. Lloyd, then Julia R. Ruggles, loaned to John B. Long $1170, and took a mortgage to secure the same. Upon the fore^ closure of the mortgage Amia Long conveyed to Julia R. Ruggles, in satisfaction of the judgment, the lot in controversy.
This deed is a quit-claim, is dated December 30, 1861, and was filed for record April 7, 1865. It describes the lot and. block but omits to state the town, county or state. The evidence shows clearly that the intention was to convey the lot in controversy, and through the contract and conveyance Julia R. Ruggles acquired the equitable title thereto. On the 18th of July, 1874, and during the pendency of this action, Anna Long executed to Julia R. Lloyd another quit-claim deed,, *668containing a correct description, for the purpose of correcting the mistake.
III. On the 11th of November, 1857, Henry Anderson. obtained a judgment against W. W. Stackhouse before a justice of the peace for $107.07, and John B. Long became surety on stay of execution.
On the 11th of February, 1858, judgment was rendered by the justice against Long on the stay bond, and afterward a transcript was filed in the office of the clerk of the District Court of Cerro Gordo county, and on the 13th of April, 1859, execution issued, and on the 31st of May, 1859, the property in controversy was sold thereunder to one Jarvis S. Church. In the return upon the execution, the notice of sale, and the sheriff’s deed, by mistake the property was described as lot 8, instead of lot 4. Church assigned the certificate of purchase to Caroline E. Bumgardner, and on the 23rd of May, 1860, she procured a sheriff’s deed.
On the 26th of January, 1865, Caroline E. Bumgardner and her husband conveyed by warranty deed the lot to Spencer G. Bryant, which deed was recorded on the same day. November 20, 1865, Bryant conveyed one-half the premises to Tyler Blake. April 16, 1866, Bryant conveyed the other half to one Cole. July 19, 1866, Cole conveyed his half to Blake. October-15, 1867, Blake conveyed to the defendant, George L. Bunce. Under this conveyance defendant claims the property. It will be seen that his title is based upon a claimed sheriff’s' sale of the property under a judgment against John B. Long. Before this judgment was recovered the property had been conveyed to Anna Long, and the conveyance, as we have seen, is not shown to be fraudulent. 'The property was not liable to the judgment, and the sheriff’s sale vested no rights in the purchaser. Hence it becomes unnecessary to consider the effect of the mistake in the return, notice and deed, and the subsequent alteration of the deed and record.
IT. Defendant, however, claims that the sheriff’s sale at least gave color of title, and that Caroline E. Bumgardner immediately went into possession of the premises, and that *669she and her grantees have been in continued possession to the present time, and that the action of plaintiff is barred by the statute of limitations.
The action of Jtilia R. Lloyd was commenced on the 28th day of April, 1871.
3. statute of minor. We are satisfied that the decided preponderance of the tes-, timony is that Caroline E. Bumgardner did not take posses-, sion until in the spring or summer of 1862, less than ten years betore the commencement ot the action. The plea of the statute of limitations is not sustained as to the plaintiff, Julia R. Lloyd. And, as will be hereafter seen, the plaintiff, William B. Ruggles, is a minor, and he acquired an interest in the property when it was conveyed to his mother, December 30, 1861, before possession was taken of the property. Therefore the statute of limitations does not bar his action.
V. The deed of Anna Long to Julia R. Lloyd was not recorded until April 7,1865, and when recorded it was so defective in description as not to be notice to. a subsequent T)ona fide purchaser. Bryant purchased from Caroline E. Bumgardner on the 20th of January, 1865. Defendant insists that the title vested in him absolutely, he being an innocent purchaser without notice, and that this title vested in his grantees even if they had notice. This would all be very well if Bryant derived his title under Anna Long. But all his title is derived from John B. Long, under the sheriff’s sale. Long had no title and Bryant acquired none.
VI. Nothing remains to be considered but the tax title. On the 23d of May, 1860, Caroline E. Bumgardner claims to have acquired title to the lot in controversy through the sheriff’s deed. In 1863 this lot was sold for the delinquent taxes of 1856, 1857, 1858, 1859 and 1860.
4. tax sale : dee(f.meu ‘ Martin Bumgardner bought the land at the tax sale, but could not pay for it. The certificate of purchase was made out in his name and lay in the treasurer’s office for some time, when H. G. Parker furnished money and paid for it. Afterwards Parker sold the certificate of purchase to Jane E. Garner, and had Bumgardner assign *670it to her. The assignment was not made until September 16, 1865,-and a treasurer’s deed was made to Jane E. Garner on the 20th of February, 1866.
Before the assignment of the certificate of purchase, to-wit: on the 20th day of January, 1865, Caroline E. Bumgardner and her husband, by warranty deed, conveyed the property in controversy to Spencer G. Bryant, and he caused his deed to be recorded on the same day. It is claimed by plaintiff that, as Martin Bumgardner joined in the conveyance with covenants of warranty to Bryant, he is estopped from setting up any interest acquired through the certificate of purchase, and that, as it was assigned after Bryant’s deed was recorded, the assignee and the subsequent grantees took no higher title than Bumgardner held. If Bumgardner ever in fact owned the certificate of purchase, the position would probably be correct. But he never paid for the certificate of purchase, and never owned it in fact. It was made out in his name, but the purchase money was paid by Parker, who sold to Garner. All that Bumgardner seems to have had'to do with it was merely to assign to Jane E. Garner.
And, as no objection is made to the validity of the sale, or the regularity of the proceedings, Jane E. Garner, by the treasurer’s deed which was afterward made to her, acquired a valid tax title to the property.
On the 22d of March, 1866, Jane E. Garner conveyed, by quit-claim, the lot in controversy, to Spencer G. Bryant, with the exception of 22 feet front by 80 feet back, in the southeast corner thereof. This title, by the subsequent conveyances, vested in the defendant, George L. Bunce, and it is conclusive against the right of the plaintff, Julia R. Lloyd.
YII. The evidence shows that $1,000 of the loan which was made to John B. Long, on account of which the lot in controversy was conveyed to Julia R. Ruggles, was derived from a policy of insurance on the life of the father of William Ruggles, who • died in 1856, leaving no debts, and William his only child. No administrator of the estate nor guardian of William was ever appointed.
*671The mother of "William made the loan, and took the conveyance for his benefit.
At the time of the tax sale he was, and now is, a minor, and he claims the right to redeem from the tax sale.
The court below granted him the right to redeem to the' extent of two-thirds the value of. the lot.
b.-; moitredeem. • We are inclined to think the minor is entitled to redeem the whole' lot. He has the right, at his election, when he attains his majority, to treat the conveyance to his mother as a mere security for his money which she loaned. In that event, he would not be- a tenant in common with his mother of the lot, but he would be in the position of one holding a mortgage upon the entire lot to secure a debt. That such an interest would entitle him to redeem to.the extent of that interest, see Burton v. Hintrager, 18 Iowa, 348. The case does not fall within the principle of Jacobs v. Porter, 34 Iowa, 341, which involved the rights of tenants in common. See, also, Rice v. Nelson, 27 Iowa, 148.
Upon the appeal of the plaintiff, William Ruggles, the judgment is
Reversed.